
	
		II
		111th CONGRESS
		1st Session
		S. 300
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enable the Assistant Secretary for Communications and
		  Information of the Department of Commerce to resume timely processing and
		  distribution of TV converter box coupons by increasing its fiscal authority to
		  make payments, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the TV Converter Box Coupon Program
			 Relief Act.
		2.Additional
			 authority of NTIA to issue TV converter box couponsSection 3005 of the Digital Television
			 Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23) is
			 amended by adding at the end the following:
			
				(e)Authority To
				access additional amounts from Digital Television Transition and Public Safety
				FundNotwithstanding any other provision of law and in addition
				to any amounts permitted to be used by this section prior to the date of
				enactment of the TV Converter Box Coupon
				Program Relief Act, the Assistant Secretary may make payments of
				not to exceed $250,000,000 from the Digital Television Transition and Public
				Safety Fund—
					(1)to continue to
				carry out the digital-to-analog converter box coupon program established under
				this section; and
					(2)to cover
				administrative expenses of the
				program.
					.
		
